                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


    MARCO RAMIREZ,

                             Plaintiff,

                        v.

    WINTER BLUES, INC, in personam,          Case No. 3:20-cv-00002-SLG-DMS
    THE F/V WINTER BLUES,
    OFFICIAL NO. 612146, HER
    ENGINES, MACHINERY,
    APPURTENANCES AND CARGO,
    in rem,

                             Defendants.


                    ORDER RE REPORT AND RECOMMENDATION

         Before the Court at Docket 45 is Plaintiff’s Motion for Maintenance While in

Jail. Defendant responded in opposition to the motion at Docket 50.          Plaintiff

replied to the opposition at Docket 52. The motion was referred to the Honorable

Magistrate Judge Deborah M. Smith. At Docket 55, Judge Smith issued her Report

and Recommendation, in which she recommended that the motion be denied. No

objections to the Report and Recommendation were filed.

         The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). That

statute provides that a district court “may accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.”1 A court is



1
    28 U.S.C. § 636(b)(1).



        Case 3:20-cv-00002-SLG-DMS Document 56 Filed 06/11/21 Page 1 of 2
to “make a de novo determination of those portions of the magistrate judge’s report

or specified proposed findings or recommendations to which objection is made.”2

But as to those topics on which no objections are filed, “[n]either the Constitution

nor [28U.S.C. § 636(b)(1)] requires a district judge to review, de novo, findings and

recommendations that the parties themselves accept as correct.”3

          The magistrate judge recommended that the Court deny Plaintiff’s Motion

for Maintenance While in Jail.            The Court has reviewed the Report and

Recommendation and agrees with its analysis. Accordingly, the Court adopts the

Report and Recommendation, and IT IS ORDERED that Plaintiff’s Motion for

Maintenance While in Jail is DENIED.

          DATED this 11th day of June, 2021 at Anchorage, Alaska.

                                                   /s/ Sharon L. Gleason
                                                   UNITED STATES DISTRICT JUDGE




2
    Id.
3
  United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); see also Thomas v. Arn,
474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require district court
review of a magistrate’s factual or legal conclusions, under a de novo or any other standard,
when neither party objects to those findings.”).

Case No. 3:20-cv-00002-SLG-DMS, Ramirez v. Winter Blues, Inc.
Order re Report and Recommendation
Page 2 of 2
          Case 3:20-cv-00002-SLG-DMS Document 56 Filed 06/11/21 Page 2 of 2
